                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

SHEILA M. MARTIN,                            )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )   Civil No. 17-cv-1095 - CJP
                                             )
COMMISSIONER of SOCIAL                       )
SECURITY,                                    )
                                             )
                   Defendant.                )

                         ORDER for ATTORNEY’S FEES

PROUD, Magistrate Judge:

      Before the Court is Defendant’s Joint Motion to Award Attorney Fees and

Expenses. (Doc. 33).

      The parties agree that plaintiff is entitled to an award of attorney’s fees and

expenses in the amount of $3,980.30.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C.

§2412(d)(1)(B).    The Court further finds that the agreed upon amount is

reasonable and appropriate. Per the parties’ agreement, this award shall fully and

completely satisfy any and all claims for fees and expenses that may have been

payable to plaintiff in this matter pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412. Plaintiff does not seek costs.

      Defendant’s Joint Motion to Award Attorney Fees and Expenses (Doc. 33) is



                                         1
GRANTED. The Court awards plaintiff Sheila M. Martin the sum of $3,980.30

(three thousand, nine hundred and eighty dollars, and thirty cents) for attorney’s

fees and expenses pursuant to the Equal Access to Justice Act. These funds shall

be payable to plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). However, in

accordance with the parties’ agreement, any part of the award that is not subject to

set-off to pay plaintiff’s pre-existing debt to the United States shall be made payable

to plaintiff’s attorney pursuant to the EAJA assignment previously executed by

plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:     October 5, 2018.



                                        s/ Clifford J. Proud
                                        CLIFFORD J. PROUD
                                        U.S. MAGISTRATE JUDGE




                                          2
